DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Argument:
Applicant’s argument (1) argues on page 9-11 of the response that the additional elements provide significantly more because they provide an improvement.

Response:
The examiner disagrees.
Applicant’s background [3} seems to indicate the underlying concepts would traditionally be done by a person.
Adding a computer to a perform a process that could otherwise be done manually does not provide an improvement or a practical application/significantly more.
MPEP 2106.05(f) states: Similarly, "claiming the improved speed or efficiency inherent with applying the abstract idea on a computer" does not integrate a judicial exception into a practical application or provide an inventive concept. Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1367, 115 USPQ2d 1636, 1639 (Fed. Cir. 2015).

Argument:
Applicant’s argument (2) on page 11 of the response:

    PNG
    media_image1.png
    437
    831
    media_image1.png
    Greyscale

Response:
It is unclear what is being argued here. The examiner notes MPEP 2106.05(f) which states; Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more.
Here the claim is merely using the computer to store data in its ordinary capacity.
The computer is not improved by executing the steps. It is a tool to perform something that could otherwise be done manually.
It’s unclear what the basis of applicant’s argument is that human brains are incapable of making error free associations. 
Storing data can be done with or without a computer. Unless storage on a computer is done in a way that provides a technological improvement, the use of a computer to store the data would likely not provide a practical application or significantly more.

Argument: 
Applicant’s arguments (3) and (4) are similar to the argument (2) in that they also mention computations being impractical in a human brain.

Response:
The examiner’s response is similar to that for argument (2). 
There’s nothing in the claims that enables that reflects a solution to a technical problem. Computers in their ordinary capacity are able to process lots of data.
Argument:

    PNG
    media_image2.png
    370
    829
    media_image2.png
    Greyscale

Response:The examiner agrees that the processes as claimed are done by a computer. But applicant has not shown that the use of a computer provides a practical application.

Argument:

    PNG
    media_image3.png
    103
    824
    media_image3.png
    Greyscale

Response:
The examiner disagrees. The computer’s use in the claim is only in its ordinary capacity.
Adding a computer to a perform a process that could otherwise be done manually does not provide an improvement or a practical application/significantly more.
MPEP 2106.05(f) states: Similarly, "claiming the improved speed or efficiency inherent with applying the abstract idea on a computer" does not integrate a judicial exception into a practical application or provide an inventive concept. Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1367, 115 USPQ2d 1636, 1639 (Fed. Cir. 2015).
There’s nothing in the claims that improve the functionality of the computer. It is just a tool to implement the steps.

Argument:

    PNG
    media_image4.png
    294
    821
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    66
    785
    media_image5.png
    Greyscale

Response:
The examiner agrees that using a computer to do things is an improvement. However there needs to be more than nominal usage. 
MPEP 2106.05(f) states: Similarly, "claiming the improved speed or efficiency inherent with applying the abstract idea on a computer" does not integrate a judicial exception into a practical application or provide an inventive concept. Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1367, 115 USPQ2d 1636, 1639 (Fed. Cir. 2015).


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 9, 11, 13, 14, 16 and 17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 9, 11, 13, 14, 16 recite:
9. (Currently Amended) A material assignment system comprising computer equipment, wherein the computer equipment is configured for:
(A) acquiring a product structure, wherein the product structure comprises identifications of materials required for manufacturing a product;
(B) acquiring manufacturing resources and process files;
(C) creating an initial process list comprising process information and operating step information required for manufacturing the product; 
(D) associating the product structure, the process file and the manufacturing resources to the initial process list to generate a target process list; 
(E) acquiring the target process list associated with the product structure and corresponding relationships between preset operating steps and the identifications of materials;
(F) traversing the process information and the operating step information in the target process list;
(G) comparing a name of an operating step in the target process list with names of preset operating steps in the corresponding relationships between the preset operating steps and the identifications of materials;
(H) determining an identification of a material corresponding to the operating step in a process in response to the name of the operating step is same as a name of a preset operating step; 
(I) storing the name of the operating step and the identification of the material corresponding to the operating step in a preset storage structure, to generate an initial assignment list of the product; 
(J) determining whether an identification of any material corresponding to an operating step in the initial assignment list is same as an identification of the any material comprised in the product structure;
(K) taking the initial assignment list as the material assignment process list of the product in response to that the identification of any material corresponding to an operating step in the initial assignment list is the same as the identification of the any material comprised in the product structure; and
(L) generating a standard operating procedure of the product according to the material assignment process list of the product; wherein after generating the initial assignment list of the product, the computer equipment is further configured for:
(M) determining whether an identification of a material in the product structure is not in the initial assignment list;
(N) determining a corresponding operating step assigning the material in the target process list in response to that the identification of the material in the product structure is not in the initial assignment list; and 
(O) generating the material assignment process list of the product by adding a corresponding relationship between the identification of the material and the corresponding operating step in the initial assignment list;
	wherein the determining whether an identification of a material in the product structure is not in the initial assignment list, comprises: 
(P) determining an identification of a material in the product structure is not in the initial assignment list, in response to that the material version in the product structure is updated;
(Q) determining an identification of a material in the product structure is in the initial assignment list, in response to that the material version in the product structure is not updated; or
(R) determining an identification of a material in the product structure is not in the initial assignment list, in response to that an operating step, with the name of the operating step being different from the name of the operating step in the product structure, exists in the target process list;
(S) determining an identification of a material in the product structure is in the initial assignment list, in response to that an operating step, with the name of the operating step being different from the name of the operating step in the product structure, does not exist in the target process list; or (S) determining an identification of a material in the product structure is not in the initial assignment list, in response to that no preset corresponding relationship exists between identification of at least one material in the product structure and an operating step; 
(T) determining an identification of a material in the product structure is in the initial assignment list, in response to that preset corresponding relationships exist between identifications of all materials in the product structure and operating steps; 
wherein after the generating a standard operating procedure of the product according to the material assignment process list of the product, the computer equipment is further configured for:
(U) distributing the standard operating procedure of the product to a manufacturing execution system; 
(V) searching, by the manufacturing execution system, whether a corresponding relationship exists between the standard operating procedure of the product and a mass production project in the manufacturing execution system according to product number;
(W) distributing material of the product and the standard operating procedure of the product to the production line, in response to that a corresponding relationship exists between the standard operating procedure of the product and the mass production project.



11. (Previously Presented) The material assignment system of claim 9, wherein the computer equipment is configured for: generating the material assignment process list of the product by updating the initial assignment list in response to that the identification of any material corresponding to an operating step in the initial assignment list is different from the identification of the any material comprised in the product structure.


13. (Previously Presented) The material assignment system of claim 9, wherein the computer equipment is configured for: updating the corresponding relationships between preset operating steps and identifications of materials based on the corresponding relationship between the identification of the material and the corresponding operating step.

14. (Previously Presented) The material assignment system of claim 9, wherein: each operating step comprises a site of the operating step in a production line; and each corresponding relationship between a preset operating step and an identification of a material comprises a corresponding relationship between a site of the preset operating step in the production line and the identification of the material; said determining in sequence corresponding relationships between the respective operating steps in the target process list and identifications of materials based on a set sequence and according to the target process list associated with the product structure and corresponding relationships between preset operating steps and identifications of materials comprises: determining in sequence corresponding relationships between sites of the respective operating steps in the target process list in the production line and identifications of materials based on a set sequence and according to the target process list associated with the product structure and corresponding relationships between sites of preset operating steps in the production line and identifications of materials, thereby automatically assigning a material in the product structure to a site of an operating step in the production line corresponding to the material.

16. (Original) The material assignment system of claim 9, wherein the computer equipment is configured for: distributing the standard operating procedure to a production line, and distributing the materials to the production line according to the standard operating procedure; and determining whether the materials distributed to the production line are consistent with materials requisitioned in the production line by scanning a two-dimensional code of the materials distributed to the production line.

Claims 9, 11, 13, 14, 16, but for the additional elements of computer equipment to perform the method, a manufacturing execution system and “scanning a two-dimensional code” (claim 16) recite a mental process and method of organizing human activity.
Regarding claim 9:
Step A can be considered to cover both a method of organizing human activity or a mental process. A person could acquire information about a process by reading a sheet of paper (mental process), or they could physically acquire the information by retrieved workplans from a file folder (method of organizing human activity).
Step B can be considered a method of organizing human activity. A person can physically retrieve various information and materials from various storage locations.
Steps C-H, J-T all describe observations, evaluations or judgments which can be considered mental processes. See MPEP 2106.04(a)(2).
Step I can be considered a mental process. A mental process can utilize pen/paper. For instance, a person could write down a table relating materials to operating steps.
Steps U and W describe a method of organizing human activity. Physically distributing information and materials to organize a production process is organizing human activity.
Step V describes a mental process. Searching for a matching relationship is an evaluation that but for the recitation of the manufacturing execution system could otherwise be done mentally.
Regarding claim 11, the recited step can be done mentally. A person is mentally capable of updating a list.
Regarding claim 13, updating relationships could be done mentally and would thus be considered a mental process.
Regarding claim 14, the wherein clause just further limits the abstract idea of claim 9. The recited step can be done mentally. A person is mentally capable of determining corresponding relationships.
Regarding claim 16, the recited distribution step is a method of organizing human activity. A manager could give his workers a sheet of paper with instructions. The recited determining step is a mental process could mentally determine if the output of the scanning process is consistent with underlying data. But the scanning process itself is considered an additional element.

Claims 9, 11, 13, 14, 16 recite an abstract idea as detailed above with additional elements of computer equipment, a manufacturing execution system and a scanning process to scan a 2D barcode.


The computer equipment and manufacturing execution system are recited at a high degree of generality such that they amount to mere instructions to implement the abstract idea, which per MPEP 2106.05(f) is neither a practical application nor significantly more. 
The 2-D code scanning is considered either insignificant extra-solution activity (data gathering) or generally linking to a particular technological environment (barcode scanning). Per MPEP 2106.05(g) and MPEP 2106.05(h) this is neither a practical application nor significantly more. Additionally evaluated under 2B, 2D barcode scanning is recognized as conventional technology. See MU 20090108057 A1 paragraph 3.

Thus claims 9, 11, 13, 14, 16 are considered to be directed to an abstract idea without a practical application or significantly more.
Claim 17 contains limitations similar to claim 9. The computer equipment additional element is further defined to include a medium and program codes. It is considered to not provide a practical application or significantly more for the same reasons as described previously


For the reasons above, claims 9, 11, 13, 14, 16 and 17 are considered to be directed to an abstract idea without a practical application or significantly more.

Claim status
Regarding claims 9, 11, 13, 14, 16 and 17 are considered to distinguish over the art for reasons specified in the 12/8/2021 action.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Pascarella (US 8224471 B2), Tamaru (US 7584211 B2), Nakajima (US 7526441 B2) disclose tools for managing product structures in relation to available components. Seaman (US 20090198365 A1), Wik (US 7433747 B2) disclose tool for managing an assembly/manufacturing sequence of a product in relation to components. NPL Akyar discloses guidelines for SOP in manufacturing. NPL “Product Structure Modeling” discloses how data modeling can be used to manage information and products.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN A MITCHELL whose telephone number is (571)270-3117. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on 571-270-3923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN A MITCHELL/Primary Examiner, Art Unit 3687